USDC SDNY
THE MARKS LAW FIRM, P.C. || pocument

ELECTRONICALLY FILED

 

Lt  ——

December 30, 2019 DATE FILED: 1/2/2020

 

Via: ECF

Honorable Analisa Torres
United States District Judge
United States Courthouse

500 Pearl Street, Courtroom 15D
New York, New York 10007

RE: Eric Rogers v. Privy LLC d/b/a Danji et al
Docket: 1:19-cv-09957-AT

Dear Judge Torres,

Plaintiff respectfully requests an adjournment of the initial conference in the above
referenced matter currently scheduled for January 8, 2020.

Defendants were served through the Secretary of State on November 20, 2019. As of
today, Defendants have not contacted Plaintiff, appeared, answered or otherwise moved in the
above referenced matter. Therefore, Plaintiff requests thirty (30) days to make additional
attempts to contact Defendants. This is the first request of its kind.

We thank you and the Court for its time and consideration on this matter.

GRANTED. The initial pretrial conference
scheduled for January 8, 2020, is ADJOURNED to
February 10, 2020, at 11:00 a.m. By February 3,
2020, the parties shall submit their joint letter and

proposed case management plan. The Marks Law Firm, P.C.

Respectfully Submitted,

If Defendant 346-52 Realty LLC has not appeared or
contacted Plaintiff by Feburary 3, 2020, Plaintiff

shall describe in the joint letter his efforts to reach
Defendant 346-52 Realty LLC. By:

__ ft —-

 

Bradly G. Marks
SO ORDERED.

Dated: January 2, 2020
New York, New York

O7-

ANALISA TORRES
United States District Judge

 

at, 3rd FL, New York, New York 10014
: (646) 867 - 2639, brad@markslawpc.com
vww.markslawpc.com
